IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                                                                          FILED
                               January 2022 Term                       April 26, 2022
                                 _____________                            released at 3:00 p.m.
                                                                      EDYTHE NASH GAISER, CLERK
                                                                      SUPREME COURT OF APPEALS
                                 No. 21-0332                               OF WEST VIRGINIA

                                _____________

                         RESOURCES LIMITED, LLC,
                          Defendant Below, Petitioner,

                                      V.

                        NEW TRINITY COAL, INC.,
                         Plaintiff Below, Respondent.
             ________________________________________________

                Appeal from the Circuit Court of Fayette County
                   The Honorable Paul M. Blake, Jr., Judge
                           Civil Action No. 21-C-12

                       REVERSED AND REMANDED
             ________________________________________________

                           Submitted: March 15, 2022
                              Filed: April 26, 2022



Jace H. Goins                           Kirk Lightner
Christopher S. Etheredge                Lightner Law Offices PLCC
Steptoe & Johnson PLLC                  Scott Depot, West Virginia
Charleston, West Virginia               Attorney for the Respondent
Attorneys for the Petitioner


JUSTICE MOATS delivered the Opinion of the Court.

JUSTICE ALAN D. MOATS, sitting by temporary assignment.
                             SYLLABUS BY THE COURT



              1.     “‘“A motion to vacate a default judgment is addressed to the sound

discretion of the court and the court’s ruling on such motion will not be disturbed on appeal

unless there is a showing of an abuse of discretion.” Syl. Pt. 3, Intercity Realty Co. v.

Gibson, 154 W. Va. 369, 175 S.E.2d 452 (1970)[, overruled on other grounds by Cales v.

Wills, 212 W. Va. 232, 569 S.E.2d 479 (2002)].’ Syllabus point 6, Games-Neely ex rel.

West Virginia State Police v. Real Property, 211 W. Va. 236, 565 S.E.2d 358 (2002).”

Syllabus point 1, Hardwood Group v. LaRocco, 219 W. Va. 56, 631 S.E.2d 614 (2006).




              2.     “‘“Appellate review of the propriety of a default judgment focuses on

the issue of whether the trial court abused its discretion in entering the default judgment.”

Syllabus point 3, Hinerman v. Levin, 172 W. Va. 777, 310 S.E.2d 843 (1983).’ Syllabus

point 1, Cales v. Wills, 212 W. Va. 232, 569 S.E.2d 479 (2002).” Syllabus point 2,

Hardwood Group v. LaRocco, 219 W. Va. 56, 631 S.E.2d 614 (2006).




              3.     “In determining whether a default judgment should be . . . vacated

upon a Rule 60(b) motion, the trial court should consider: (1) The degree of prejudice

suffered by the plaintiff from the delay in answering; (2) the presence of material issues of

fact and meritorious defenses; (3) the significance of the interests at stake; and (4) the


                                              i
degree of intransigence on the part of the defaulting party.” Syllabus point 3, in part,

Parsons v. Consolidated Gas Supply Corp., 163 W. Va. 464, 256 S.E.2d 758 (1979).




             4.     “In addressing a motion to set aside a default judgment, ‘good cause’

requires not only considering the factors set out in Syllabus point 3 of Parsons v.

Consolidated Gas Supply Corp., 163 W. Va. 464, 256 S.E.2d 758 (1979), but also requires

a showing that a ground set out under Rule 60(b) of the West Virginia Rules of Civil

Procedure has been satisfied.” Syllabus point 5, Hardwood Group v. LaRocco, 219 W. Va.

56, 631 S.E.2d 614 (2006).




                                           ii
Moats, Justice:

              Petitioner Resources Limited, LLC (“Resources Limited”) appeals from an

order entered March 31, 2021, by the Circuit Court of Fayette County. The circuit court

previously had entered a default judgment order against Resources Limited in favor of

Respondent New Trinity Coal, Inc. (“New Trinity”). Immediately following the entry of

the default judgment order, Resources Limited filed its answer and affirmative defenses

and a motion pursuant to Rule 60(b) of the West Virginia Rules of Civil Procedure to set

aside the default judgment. By its March 31, 2021 order, the circuit court denied the motion

to set aside the default judgment. On appeal, Resources Limited asserts that the circuit

court incorrectly applied the factors set out in Parsons Consolidated Gas Supply Corp.,

163 W. Va. 464, 256 S.E.2d 758 (1979), which will be more fully discussed infra, and

failed to appropriately consider whether Resources Limited’s conduct in failing to timely

respond to the complaint was excusable.



              Upon thorough review of the record, and upon careful consideration of the

parties’ briefs and oral arguments and the relevant law, we agree with Resources Limited

that the circuit court erred in denying its motion to set aside the default judgment.

Accordingly, we reverse the circuit court’s March 31, 2021 order denying Resources

Limited’s motion to set aside the default judgment and remand for further proceedings

consistent with this opinion.




                                             1
                                             I.

                     FACTUAL AND PROCEDURAL HISTORY

              On February 12, 2021, New Trinity filed a complaint in the Circuit Court of

Fayette County asserting claims of breach of contract and unjust enrichment against

Resources Limited arising from a contract agreement between the parties. According to

the complaint, Resources Limited and New Trinity entered a contract where Resources

Limited agreed to mine coal on property owned by New Trinity in Fayette County, West

Virginia. New Trinity asserted that at the time of filing the complaint, Resources Limited

owed it $1,271,216.29 which contention it supported with an affidavit signed by New

Trinity’s chief financial officer. Additionally, New Trinity contended that it had “perfected

a lien on [Resources Limited’s] equipment to protect the substantial sums of money

advanced to [Resources Limited] that had not been repaid in case the contract would

ultimately be terminated.”



              Pursuant to the West Virginia Rules of Civil Procedure, New Trinity attached

a civil case information statement to the complaint. The civil case information statement

indicated that service was to be completed by the Secretary of State’s Office and that

Resources Limited would have thirty days from the date of such service to file its

responsive pleading. According to New Trinity, Resources Limited received a copy of the

complaint in three different ways: (1) by electronic mail on February 12, 2021; (2) by

certified mail on February 17, 2021; and (3) by service on the Secretary of State’s Office,

perfected on February 22, 2021.

                                             2
              On March 23, 2021 1, New Trinity filed a motion for default judgment

pursuant to Rule 55 2 of the West Virginia Rules of Civil Procedure maintaining that it had



              1
               March 23, 2021, was thirty-four days from February 17, 2021, the date
Resources Limited received service via certified mail, and twenty-nine days from February
22, 2021, the date Resources Limited received service through the Secretary of State’s
Office.
              2
                  Rule 55(b) provides that

              (b) Judgment. — Judgment by default may be entered as
              follows:

              (1) By the clerk. — When the plaintiff’s claim against a
              defendant is for a sum certain or for a sum which can by
              computation be made certain, the court upon request of the
              plaintiff and upon affidavit of the amount due shall direct the
              entry of judgment by the clerk for that amount and costs against
              the defendant, if the defendant has been defaulted for failure to
              appear and is not an infant, incompetent person, or convict.

              (2) By the court. — In all other cases the party entitled to a
              judgment by default shall apply to the court therefor; but no
              judgment by default shall be entered against an infant,
              incompetent person, or convict unless represented in the action
              by a guardian, guardian ad litem, committee, conservator,
              curator[,] or other representative who has appeared therein. If
              the party against whom judgment by default is sought has
              appeared in the action, the party (or, if appearing by
              representative, the party’s representative) shall be served with
              written notice of the application for judgment at least 3 days
              prior to the hearing on such application. If, in order to enable
              the court to enter judgment or to carry it into effect, it is
              necessary to take an account or to determine the amount of
              damages or to establish the truth of any averment by evidence
              or to make an investigation of any other matter, the court may
              conduct such hearings or order such references as it deems
              necessary.

W. Va. R. Civ. P. 55.

                                             3
served Resources Limited on February 17, 2021, via certified mail and again on February

22, 2021, via the Secretary of State’s Office. New Trinity further asserted that as of March

23, 2021, Resources Limited had filed no responsive pleading and made no appearance in

the matter. The very next day, on March 24, 2021, the circuit court granted the motion for

default judgment. In its order, the circuit court directed the circuit clerk to enter an order

awarding New Trinity “the sum certain set forth in [the c]omplaint” and directed the sheriff

to seize mining equipment referenced in the complaint in which New Trinity claimed to

have a secured financial interest. On the same day, the circuit court entered a separate

order directing that New Trinity “be given immediate possession of the secured collateral”

referenced in the complaint and, again, directing the sheriff to retrieve the collateral.



              Shortly thereafter, on March 26, 2021, pursuant to Rule 60(b) of the West

Virginia Rules of Civil Procedure, Resources Limited filed a motion to set aside the default

judgment. Resources Limited argued that the civil case information statement filed by

New Trinity along with its complaint specifically stated that service would be perfected

through the Secretary of State’s Office, and Resources Limited, therefore, “believed that

[it] had been served on February 22, 2021.” Additionally, counsel for Resources Limited

stated that when it discussed this complaint with the president of Resources Limited, David

Huffman, he indicated that “he had not been served personally and was not aware of

receiving service of process through any other method.” Furthermore, Resources Limited

denied that its president had signed the return receipt for the certified mail containing a

copy of the complaint. Resources Limited maintained that it had served its answer and

                                              4
affirmative defenses by certified mail on March 24, 2021. 3 Finally, Resources Limited

argued that it should be granted relief because (1) New Trinity would not be prejudiced by

the continuation of the action; (2) several of the material facts alleged by New Trinity were

disputed and meritorious defenses existed; (3) a judgment of $1.2 million is a significant

interest at stake; (4) there was no intransigence; and (5) excusable neglect existed. New

Trinity opposed the motion.



              The circuit court conducted a hearing on the motion to set aside default

judgment on March 30, 2021. During the hearing, the circuit court stated that New Trinity

suffered “extreme” prejudice because Resources Limited had control and use of equipment

that was secured by New Trinity. It also found “based upon all pleadings in this matter - -

it appears that there are really no material issues of fact or meritorious defenses.”    The

circuit court concluded that there was a significant interest in this matter. In addition, the

circuit court decided that the failure to answer the complaint in a timely fashion was a

stalling tactic and not for any valid reason. The circuit court then summarily found that

there was no evidence of excusable neglect.



              Following the hearing, on March 31, 2021, the circuit court entered its order

denying Resources Limited’s motion to set aside the default judgment. In its order, the


              3
               This was thirty days from the date of service by the Secretary of State’s
Office. The answer and affirmative defenses were not received by the circuit clerk’s office
until March 26, 2021.

                                              5
circuit court explained that there are five factors that the court can consider in setting aside

a default judgment and concluded that New Trinity

              ha[d] suffered an extreme prejudice by [Resources Limited’s]
              actions and/or inactions in this matter. In support of this
              conclusion, the [c]ourt notes that [New Trinity] has a secured
              interest in the equipment owned (and still operated) by
              [Resources Limited]. Every day that [Resources Limited] is
              permitted to continue operating this equipment, and profiting
              from this work, [New Trinity] is prejudiced. Every day that
              this equipment is used, the value of said equipment diminishes.
              [New Trinity] has been owed substantial sums of money for
              almost two years now, and [Resources Limited] continues to
              operate its business to [New Trinity’s] detriment.

Moreover, the circuit court ordered the “previously entered default judgment remain in

place” and that Resources Limited “be forced to immediately idle its equipment, so [New

Trinity] is not additionally financially damaged.”



              Subsequently, on April 14, 2021, New Trinity filed an emergency motion to

enforce compliance with the circuit court’s order denying the motion to set aside the default

judgment. Through its motion, New Trinity asserted that it had spoken with counsel for

Resources Limited several times “in an attempt to agree on a repayment plan whereby

[New Trinity] would agree to not seize the equipment it has a lawful right to seize.” New

Trinity further argued that Resources Limited had failed to confirm that the equipment was

idled and provide the physical location of each item of equipment. As a result, New Trinity

requested the circuit court to order (1) Resources Limited’s compliance with the default

judgment order; (2) that Resources Limited confirm the equipment is idled; (3) that

Resources Limited provide the specific location for all secured equipment; and (4) an

                                               6
award of pre-judgment interest, post-judgment interest, and attorney’s fees. Two days later

the circuit court held a hearing and granted the motion, directed Resources Limited to

comply, and found that Resources Limited’s actions/inactions had been “contumacious”

throughout the proceeding.



              Thereafter, on April 19, 2021, Resources Limited filed a Chapter 11

bankruptcy petition in the United States Bankruptcy Court for the Southern District of West

Virginia. The same day, Resources Limited filed with the circuit court a suggestion of

bankruptcy which notified the circuit court of the bankruptcy filing and suggested that the

circuit court action had been stayed by the operation of Title 11 U.S.C. §362. Resources

Limited then filed the instant appeal from the circuit court’s March 31, 2021 order denying

its motion to set aside the default judgment. During the pendency of this appeal, on

February 23, 2022, this Court received an order from the bankruptcy court indicating that

this current appeal is exempted from the automatic stay.



                                            II.

                              STANDARD OF REVIEW

              With respect to motions made pursuant to Rule 60(b) of the West Virginia

Rules of Civil Procedure to set aside a default judgment rendered pursuant to Rule 55 of

the West Virginia Rules of Civil Procedure, we have held that

                     “‘[a] motion to vacate a default judgment is addressed
              to the sound discretion of the court and the court’s ruling on
              such motion will not be disturbed on appeal unless there is a

                                            7
               showing of an abuse of discretion.’ Syl. Pt. 3, Intercity Realty
               Co. v. Gibson, 154 W. Va. 369, 175 S.E.2d 452 (1970)[,
               overruled on other grounds by Cales v. Wills, 212 W. Va. 232,
               569 S.E.2d 479 (2002)].” Syllabus point 6, Games-Neely ex
               rel. West Virginia State Police v. Real Property, 211 W. Va.
               236, 565 S.E.2d 358 (2002).

Syl. pt. 1, Hardwood Grp. v. LaRocco, 219 W. Va. 56, 631 S.E.2d 614 (2006).

Furthermore,

                       “‘[a]ppellate review of the propriety of a default
               judgment focuses on the issue of whether the trial court abused
               its discretion in entering the default judgment.’ Syllabus point
               3, Hinerman v. Levin, 172 W. Va. 777, 310 S.E.2d 843
               (1983).” Syllabus point 1, Cales v. Wills, 212 W. Va. 232, 569
               S.E.2d 479 (2002).

Syl. pt. 2, Hardwood, 219 W. Va. 56, 631 S.E.2d 614. However, we are mindful that there

is also a presumption in favor of adjudication of cases upon their merits. See generally

Farm Family Mut. Ins. Co. v. Thorn Lumber Co., 202 W. Va. 69, 72, 501 S.E.2d 786, 790

(1998). With these considerations in mind, we examine the parties’ arguments.



                                             III.

                                       DISCUSSION

               Resources Limited raises a single assignment of error on appeal: the circuit

court erred in denying Resources Limited’s motion to set aside the default judgment

because it incorrectly applied the Parsons factors and failed to appropriately consider

whether Resources Limited’s conduct was excusable. In general, Resources Limited

argues that the circuit court abused its discretion in denying Resources Limited’s motion

to set aside the default judgment because the circuit court “failed to consider all of the

                                              8
factors which this Court has admonished trial courts to consider when ruling on a motion

filed under Rule 60(b) of the West Virginia Rules of Civil Procedure, inappropriately

weighed the factors it did consider, and considered improper factors when reaching its

conclusion.” We agree.



             This Court’s law on whether to vacate a default judgment is well-established.

We previously have held that

                      [i]n determining whether a default judgment should be
             . . . vacated upon a Rule 60(b) motion, the trial court should
             consider: (1) The degree of prejudice suffered by the plaintiff
             from the delay in answering; (2) the presence of material issues
             of fact and meritorious defenses; (3) the significance of the
             interests at stake; and (4) the degree of intransigence on the
             part of the defaulting party.

Syl. pt. 3, in part, Parsons v. Consol. Gas Supply Corp., 163 W. Va. 464, 256 S.E.2d 758

(1979). This Court further explained in Hardwood what a defendant is required to

demonstrate when moving a circuit court to set aside a default judgment:

                    In addressing a motion to set aside a default judgment,
             “good cause” requires not only considering the factors set out
             in Syllabus point 3 of Parsons v. Consolidated Gas Supply
             Corp., 163 W. Va. 464, 256 S.E.2d 758 (1979), but also
             requires a showing that a ground set out under Rule 60(b) of
             the West Virginia Rules of Civil Procedure has been satisfied.

Syl. pt. 5, Hardwood, 219 W. Va. 56, 631 S.E.2d 614. Accordingly, we stated, “[i]n

summary, the Parsons factors and excusable neglect, or any other relevant factor under




                                            9
Rule 60(b) 4, constitute ‘good cause’ for setting aside a default judgment.” Hardwood, 219

W. Va. at 63, 631 S.E.2d at 621 (footnote added). Additionally,

                     [i]n determining the discretion issue, we have
              established as a basic policy that cases should be decided on
              their merits, and consequently default judgments are not
              favored and a liberal construction should be accorded a Rule
              60(b) motion to vacate a default order. See Syllabus Point 2 of
              Parsons v. McCoy, 157 W. Va.183, 202 S.E.2d 632 (1973),
              and Hamilton Watch Co. v. Atlas Container, Inc., [156 W. Va.
              52, 190 S.E.2d 779 (1972)].

Parsons, 163 W. Va. at 471, 256 S.E.2d at 762. See also Carpenter v. Walker, No. 18-

0683, 2020 WL 2735564, at *3 (W. Va. May 26, 2020)(memorandum decision) (“It is

settled law in West Virginia that a case should ordinarily be disposed of on its merits. As

we stated in State ex rel. Richmond American Homes of West Virginia, Inc. v. Sanders, 226

W. Va. 103, 113, 697 S.E.2d 139, 149 (2010), ‘the sanction of default judgment “should

be used sparingly and only in extreme situations [in order to effectuate] the policy of the

law favoring the disposition of cases on their merits.”’ (quoting Bell v. Inland Mut. Ins.

Co., 175 W. Va. 165, 172, 332 S.E.2d 127, 134 (1985)).”).



              With these guiding principles in mind, we analyze the instant case with

respect to the Parsons and Hardwood factors.




              4
                Pursuant to Rule 60(b)(1), a defaulting party may show good cause on the
basis of “[m]istake, inadvertence, surprise, excusable neglect, or unavoidable cause[.]”

                                            10
               1.     The degree of prejudice. We previously have explained that “[t]he

initial inquiry is the degree of prejudice to [the plaintiff] if the default judgment is vacated.”

Hardwood, 219 W. Va. at 64, 631 S.E.2d at 622. Specifically, in examining the prejudice

factor, this Court has stated that

                      [w]hen discussing the West Virginia Rules of Civil
               Procedure this Court often refers to, but does not consider
               binding, interpretations of the Federal Rules. . . . Federal
               courts have ruled that prejudice occurs when circumstances
               have changed since the entry of the default judgment which
               impairs the plaintiff’s ability to prosecute its claim. On the
               other hand, federal courts have said that

                      . . . the fact that the plaintiff would have to try
                      the case on the merits if relief is granted is not
                      the kind of prejudice that should preclude relief.
                      Similarly, the fact that reopening the judgment
                      would delay plaintiff’s possible recovery has not,
                      in itself, been deemed to bar relief.

               10A Fed. Prac. & Proc. § 2699 (Civ. 3d. 1998). Also, the fact
               that a party may be required to undergo the expense of
               preparing and conducting a trial on the merits is an insufficient
               basis for denying relief from default. Furthermore, we believe
               the authority granted West Virginia trial courts under Rule
               60(b) when granting relief from a default judgment to impose
               “. . . such terms as are just . . .” provides courts with the power
               to minimize the effect upon the non-defaulting party when
               ordering relief from default judgments. We find these
               principles consistent with our jurisprudence and applicable to
               the instant case.

Groves v. Roy G. Hildreth & Son, Inc., 222 W. Va. 309, 315-16, 664 S.E.2d 531, 537-38

(2008) (per curiam) (citation omitted).




                                               11
              In the matter sub judice, Resources Limited asserts that the circuit court

abused its discretion regarding this factor because the circuit court misinterpreted it as

allowing prejudice to result from New Trinity being compelled to litigate its claims. In its

order, the circuit court found that New Trinity had suffered “extreme prejudice” because it

had a secured interest in equipment owned and operated by Resources Limited and that

every day the equipment is used, the value diminishes.



              There is nothing in the circuit court’s analysis that identifies any prejudice

that New Trinity would experience as a result of the reinstatement of the case. In

particular, there is no suggestion that any evidence or witness testimony would be lost if

the default judgment is vacated. See, e.g., Cook v. Channel One, Inc., 209 W. Va. 432, 549

S.E.2d 306 (2001) (per curiam) (finding no prejudice). See also Cales v. Wills, 212 W. Va.

232, 242, 569 S.E.2d 479, 489 (2002) (“All that Mr. Cales has shown is that setting aside

the judgment of default as to liability would mean further delay in obtaining full

compensation for his injuries. There has been no suggestion by Mr. Cales that evidence or

witness testimony would be lost.”). In other words, the record is devoid of any indication

that circumstances have changed since the entry of the default judgment which would

impair New Trinity’s ability to prosecute its claims on the merits. 5 As such, this factor

favors Resources Limited’s request to set aside the default judgment.


              5
                The circuit court also relied on the potential equipment harm, which is
misplaced because Resources Limited denies that any such valid security interest exists,
and the only evidence New Trinity has produced is an unsigned UCC financing statement.
West Virginia Code § 46-9-203(a) (eff. 2006) provides that “[a] security interest attaches
                                            12
              2.     The presence of material issues of fact and meritorious defenses.

This Court has said that

              [w]e are guided by the explanation that this factor focuses on
              whether “‘there is . . . reason to believe that a result different
              from the one obtained would have followed from a full trial.’
              Hinerman v. Levin, 172 W. Va. 777, 783-84, 310 S.E.2d 843,
              850 (1983).” Cales, 212 W. Va. at 242, 569 S.E.2d at 489.




to collateral when it becomes enforceable against the debtor with respect to the collateral,
unless an agreement expressly postpones the time of attachment.” West Virginia Code §
46-9-203(b) (eff. 2006) explains when a security interest is enforceable:

                      (b) Enforceability. Except as otherwise provided in
              subsections (c) through (i), inclusive, of this section, a security
              interest is enforceable against the debtor and third parties with
              respect to the collateral only if:
                      (1) Value has been given;
                      (2) The debtor has rights in the collateral or the power
              to transfer rights in the collateral to a secured party; and
                      (3) One of the following conditions is met:
                      (A) The debtor has authenticated a security agreement
              that provides a description of the collateral and, if the security
              interest covers timber to be cut, a description of the land
              concerned;
                      (B) The collateral is not a certificated security and is in
              the possession of the secured party under section 9-313 [§ 46-
              9-313] pursuant to the debtor’s security agreement;
                      (C) The collateral is a certificated security in registered
              form and the security certificate has been delivered to the
              secured party under section 8-301 [§46-8-301] pursuant to the
              debtor’s security agreement; or
                     (D) The collateral is deposit accounts, electronic chattel
              paper, investment property letter-of-credit rights, or electronic
              documents, and the secured party has control under section 7-
              106 [§ 46-7-106], 9-104 [§ 46-9-104], 9-105 [§ 46-9-105], 9-
              106 [§ 46-9-106,] or 9-107 [§ 46-9-107] pursuant to the
              debtor’s security agreement.
                                              13
Hardwood, 219 W. Va. at 64, 631 S.E.2d at 622. We have had the opportunity to examine

this factor on multiple occasions. For example, in Cook, this Court found that

               [i]n essence, CLC’s defense denies liability and therefore
               disputes material allegations in Ms. Cook’s complaint. In
               Parsons we determined that when a defendant “disputes the
               material allegations of the plaintiff’s complaint, and its defense
               is essentially that it is not liable[,] [t]he requirement of a
               meritorious defense exists.” Parsons, 163 W. Va. at 474, 256
               S.E.2d at 763. We therefore find that CLC has satisfied
               Parsons’ second factor.

Id., 209 W. Va. at 436, 549 S.E.2d at 310 (footnote omitted). Similarly, in Cales, we

explained that

                      [a]lthough we make no comment on whether National
               could prevail on its two primary defenses, the defenses do
               satisfy Parsons’ second requirement. See, e.g., State ex rel.
               United Mine Workers of Am., Local Union 1938 v. Waters, 200
               W. Va. 289, 299, 489 S.E.2d 266, 276 (1997) (“There is no
               reason to conclude at this juncture that the petitioners’ defenses
               are not meritorious.”).

Id., 212 W. Va. at 242, 569 S.E.2d at 489.




               Here, the circuit court did not specifically address this factor in its written

order; however, during the hearing, the court summarily disposed of the issue by finding

that “based upon all the pleadings in this matter - - it appears that there are really no material

issues of fact or meritorious defenses. This appears to be a stalling tactic on behalf of

[Resources Limited].” However, in its answer, Resources Limited explicitly denied

numerous factual assertions from New Trinity’s complaint and denied most of the



                                               14
substantive claims as well. 6       Moreover, Resources Limited asserted ten affirmative

defenses. While we make no specific findings with respect to whether Resources Limited

will ultimately succeed with respect to any of its asserted defenses, Resources Limited has

satisfied this factor.



               3.        The significance of the interests at stake. The amount of the default

judgment in the underlying matter was approximately $1.2 million. “The award of such a

large amount of damages on a default judgment must be seriously and carefully

considered.” State ex rel. Monster Tree Serv., Inc. v. Cramer, 244 W. Va. 355, 368, 853

S.E.2d 595, 608 (2020).          When previously examining this factor, we have found

substantially lesser amounts to be significant. See Groves, 222 W. Va. at 316, 664 S.E.2d

at 538 (“The default judgment was in the amount of $704,000.00. We consider a judgment


               6
                 For instance, Resources Limited denies (1) that New Trinity agreed to
advance substantial sums of money to Resources Limited in order to capitalize the work to
be performed by Resources Limited; (2) that pursuant to the contract, $1.00 per ton would
be withheld for reclamation; however, New Trinity did not withhold this amount from the
Resources Limited’s payments, making the same due and owing to New Trinity upon
termination of the contract; (3) that Resources Limited continued to mine coal pursuant to
the contract terms until approximately June 1, 2019, at which time the parties agreed to
terminate the contract due to Resources Limited being unable to mine the tonnage specified
in the contract; (4) that from approximately February 1, 2018, to June 1, 2019, Resources
Limited invoiced New Trinity for work performed and New Trinity paid Resources
Limited (and advanced additional funds) for the work performed; (5) that prior to the
contact being terminated pursuant to the agreement of the parties, New Trinity, in early
February of 2019, perfected a lien on Resources Limited’s equipment to protect the
substantial sums of money advanced to Resources Limited that had not been repaid in case
the contract would be terminated; (6) that Resources Limited has refused to pay the monies
owed, and has ceased communications with New Trinity’s counsel; and (7) that the amount
of $1,271,216.29 remains due and owing.

                                               15
in this amount to be significant[.]”). See also Arbuckle v. Smith, No. 17-0239, 2018 WL

1444288, at *4 (W. Va. Mar. 23, 2018)(memorandum decision) (finding a default judgment

in the amount of $51,423.95 “constitute[s] a significant amount”); Parsons, 163 W. Va. at

473, 256 S.E.2d at 763 (finding that “monetary damages in the amount of $35,000 . . . is

not an insignificant claim”).



              While the circuit court did not specifically address this factor in its written

order, during the hearing the circuit court acknowledged that there was a significant interest

at stake in this matter. Despite this acknowledgment, the court weighed this factor in favor

of New Trinity because this “large amount of money [] is owed by [Resources Limited] for

this particular equipment that [New Trinity] has an interest in[.]” We agree with the circuit

court that the amount at issue is significant, but we find that the circuit court clearly mis-

weighed this factor in favor of New Trinity.



              4.     Degree of intransigence by the defaulting party. We have said that

“any evidence of intransigence on the part of a defaulting party should be weighed heavily

against him in determining the propriety of a default judgment.” Hinerman, 172 W. Va. at

782, 310 S.E.2d at 849. In State ex rel. United Mine Workers of America, Local Union

1938 v. Waters, 200 W. Va. 289, 299, 489 S.E.2d 266, 276 (1997), this Court reasoned that

the petitioners were not intransigent because

              [t]hey advanced colorable good-faith reasons for not filing
              their answer and counterclaim and defensive motions prior to
              the default judgment’s entry. The petitioners acted in a timely

                                             16
              fashion (eleven days from the default judgment’s issuance) to
              seek relief from the default judgment. In Evans v. Holt, 93
              W. Va. at 587, 457 S.E.2d at 524, a period of one month to file
              a motion to set aside a default judgment after learning of it was
              held to be reasonable.



              In the matter sub judice, again, the circuit court did not specifically address

this factor in its written order; however, during the hearing, the circuit court stated that

“there doesn’t appear to be any good reason why . . . [Resources Limited] did not attend to

this matter on an earlier basis.” We disagree. There appears to be very little, if any,

intransigence by Resources Limited in responding to the complaint. At the very most,

Resources Limited was fifteen days late in serving its answer to the complaint. 7 Moreover,

Resources Limited filed its motion to vacate within forty-eight hours of the entry of the

order awarding default judgment. Thus, the intransigence factor also weighs in favor of

Resources Limited.



              5.     Rule 60(b) ground. Lastly, “[t]he final consideration under Parsons

is whether [the defendant] satisfied a ground under Rule 60(b).” Hardwood, 219 W. Va.

at 65, 631 S.E.2d at 623. Rule 60(b) provides, in relevant part, as follows:

              On motion and upon such terms as are just, the court may
              relieve a party or a party’s legal representative from a final
              judgment, order, or proceeding for the following reasons: (1)

              7
                As discussed herein, there is some discrepancy as to when Resources
Limited was served with the complaint. However, it does not matter whether Resources
Limited was fifteen days late or timely in serving its answer and affirmative defenses.
Either way, there was little to no delay in filing the responsive pleading.

                                             17
              Mistake, inadvertence, surprise, excusable neglect, or
              unavoidable cause . . . . The motion shall be made within a
              reasonable time, and for reasons (1), (2), and (3) not more than
              one year after the judgment, order, or proceeding was entered
              or taken. A motion under this subdivision (b) does not affect
              the finality of a judgment or suspend its operation. This rule
              does not limit the power of a court to entertain an independent
              action to relieve a party from a judgment, order or proceeding,
              or to grant statutory relief in the same action to a defendant not
              served with a summons in that action, or to set aside a judgment
              for fraud upon the court.

W. Va. R. Civ. P. 60. Both in the underlying proceedings and on appeal, Resources

Limited asserts that it has demonstrated inadvertence, mistake, and excusable neglect

thereby satisfying a ground under Rule 60(b). During the hearing, the circuit court simply

stated that it “d[id] not find [the] existence of excusable neglect in this matter.”



              The civil case information statement attached to the complaint indicated that

service would be accomplished through the Secretary of State and that Resources Limited

must respond within thirty days from the date service was perfected upon the Secretary of

State’s office. Counsel for Resources Limited averred that he continuously reviewed the

Secretary of State’s service of process status page until he found that service had occurred

on February 22, 2021. In accordance with that notice and subsequent website posting, that

service date is the one used by Resources Limited to calculate the time within which it was

required to file its answer and affirmative defenses. Under these circumstances, we find

that Resources Limited has demonstrated inadvertence, mistake, and excusable neglect

thereby satisfying a ground under Rule 60(b).



                                              18
               6.      Weighing the Parsons and Hardwood factors. As discussed herein,

the record does not support a finding that undue prejudice would result against New Trinity

by setting aside the default judgment. Furthermore, Resources Limited has asserted

material issues of fact and defenses which may have merit, and that the interests at stake

are significant. Moreover, we find that there was little, if any, intransigence on the part of

Resources Limited and that under Rule 60(b), Resources Limited has provided sufficient

reasons to satisfy that ground. Thus, in weighing the Parsons and Hardwood factors,

Resources Limited’s motion to set aside the default judgment should have been granted,

and, therefore, reversal is justified.



                                             IV.

                                         CONCLUSION

               For the foregoing reasons, we find that the circuit court abused its discretion

in denying Resources Limited’s motion to set aside the default judgment. Therefore, the

default judgment is reversed, and the case is remanded for further proceedings consistent

with this opinion. 8

                                                                    Reversed and remanded.




               8
                On remand, we remind the circuit court to be cognizant of any automatic
stay that may still be in place pursuant to Title 11 U.S.C. §362.

                                              19